NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



SERGIO CARMONA-MARTINEZ,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D17-4628
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed July 12, 2019.

Appeal from the Circuit Court for
Manatee County; Hunter W. Carroll,
Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, NORTHCUTT, and SMITH, JJ., Concur.